DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-3, 6-7, 12, and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsieh et al. (US 20140002227 A1).
Regarding Claim 1:
Hsieh teaches that a coil component comprising: 
a body (14 and 12 formed the body, Fig. 2C; para 0036) having one surface and the other surface facing 
each other; 
a wound coil (13, Fig. 2C; para 0036) embedded in the body; 
a first lead frame (15a, Fig. 2C; para 0036) and a second lead frame (15b, Fig. 2C; para 0036), embedded in the body, each having one surface exposed to the one surface (construed from fig. 2C) of the body, the first and second lead frame being spaced apart from each other; and 
a connection portion (not labeled; see 77, Drawing: 1) connecting at least one of the first and second lead frames and at least one end portion (13a-13b) of the wound coil.  

    PNG
    media_image1.png
    409
    511
    media_image1.png
    Greyscale

Drawing: 1, an annotated version of Fig. 2C

Regarding Claim 2:
As applied to claim 1, Hsieh teaches that the connection portion is interposed between the at least one end portion of the wound coil and the at least one of the first and second lead frames.  

Regarding Claim 3:
As applied to claim 2, Hsieh teaches that a cross-sectional area of a region (i.e. lower part of the half circle 77 when view from front side in Drawing: 1) of the connection portion facing the one surface of the body is smaller than (construed from Drawing: 1) a cross-sectional area (i.e. upper part of the half circle 77 when view from front side in Drawing: 1)  of a region of the connection portion facing the other surface of the body.

Regarding Claim 6:
As applied to claim 2, Hsieh teaches that each of upper and lower portions of the connection portion include a curved surface (see Drawing: 1).
Regarding Claim 7:
As applied to claim 2, Hsieh teaches that the wound coil, the first and second lead frames, and the connection portion each include copper (Cu) (see para 0039-0041). 

Regarding Claim 12:
As applied to claim 1, Hsieh teaches that the at least one of the first and second lead frames (15a-15b) and the at least one end portion (13a-13b) of the wound coil are in contact with each other, and the connection portion covers a portion of the at least one of the first and second lead frames and a portion of the at least one end portion of the wound coil (construed from Drawing: 1).
  
Regarding Claim 14:
As applied to claim 12, Hsieh teaches that the body comprises a mold portion (12 , Fig.2C) and a cover portion (14, Fig. 1D) disposed on the mold portion, wherein the wound coil is disposed between the mold portion and the cover portion. 

Regarding Claim 15:
As applied to claim 1, Hsieh teaches that the coil is horizontally disposed in the body such that an axis (not labeled; i.e. vertical axis of the coil 13 in Fig. 2C) of the wound coil is parallel with a direction in which the one surface (i.e. front face of the body 14 in fig. 2C) and the other surface of the body face 

Regarding Claim 16:
As applied to claim 1, Hsieh teaches that a first external electrode and a second external electrode (11a-11b, Figs. 2B-2C; para 0042), disposed on the one surface of the body and spaced apart from each other, to be connected to the first and second lead frames, respectively.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over  Hsieh in view of Kawamura et al. (US 20190198226 A1).
Regarding Claim 8:
As applied to claim 1, Hsieh does not explicitly teach that the wound coil and the first and second lead frames include a same material. 
Although it is not explicitly stated that the wound coil and the first and second lead frames include a same material, this appears to be the case since it is not taught that they are formed of different materials. Alternatively, it would have been obvious that the wound coil and the first and second lead frames include a same material.  to simplify design, reduce manufacturing costs and provide a desired magnetic property.
Also, Hsieh does not teach the connection portion includes a material different from the material of the wound coil and the first and second lead frames.
However, Kawamura disclose in para 0082 that the lead wires 44a, 44b whose material is different from that of the terminal parts 70a, 70b. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have a material different from the material of the wound coil and the first and second lead frames so that uniform solder wettability can be achieved (para 0082).

Claims 9 and 13 are rejected under AIA  35 U.S.C. 103 as obvious over by  Hsieh.
Regarding Claim 9:
As applied to claim 8, the modified Hsieh does not explicitly teach that the connection portion includes any one of tin (Sn), nickel (Ni), or silver (Ag) but Hsieh disclose in para 0039 that  the lead frame 11, for example, Sn or Ni/Sn can be electroplated on a conductive material. 
Although it is not explicitly stated that the lead frame 11 and 77 (i.e. connection part in Drawing: 1)  are formed of the same material, this appears to be the case since it is not taught that they are formed of different materials. Alternatively, it would have been obvious that the lead frame 11 and 77  would be formed of the same material to simplify design, reduce manufacturing costs and provide a desired magnetic property.

Regarding Claim 13:
As applied to claim 12, Hsieh teaches that the connection portion comprises tin (Sn)  as explained in claim 9 analysis above.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over  Hsieh in view of Kawamura in view of Fukui (JP 2011-003761 A).
Regarding Claim 10:
As applied to claim 9, the modified Hsieh does not explicitly teach that connection portion comprises a resin and a conductive powder dispersed in the resin.
	However, Fukui teaches that the conductor addition part 2 is made of a conductive resin consisting of a conductor powder and a resin (see para 0023).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have connection portion comprises a resin and a conductive powder dispersed in the resin to provide a secure and stable connection between terminal and coil.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over  Hsieh in view of Kawamura in view of Hasegawa in view of and further in view of Choi (US 20140265612 A1).
Regarding Claim 11:
As applied to claim 10, the modified Hsieh does not explicitly teach the conductive powder is an anisotropic conductive powder.
	However, Choi teaches that the connection part 35 may be at least one selected from a group consisting of an anisotropic conductive film (see para 0079 and 0107)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the conductive powder is an anisotropic conductive powder so that  such that the conductive metal particles are electrically connected to each other (see para 0064)

Allowable Subject Matter
Claims 4-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 4 recites, wherein a size of a crystal grain in a region of the connection portion facing the one surface of the body is smaller than a size of a crystal grain in a region of the connection portion facing the other surface of the body.
Claim 5 recites, a size of a crystal grain of a peripheral region of the connection 
portion is smaller than a size of a crystal grain of a middle portion thereof.  

The references of record do not teach or suggest the aforementioned limitations, nor would it be obvious to modify those references to include such limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kazi Hossain whose telephone number is 571-272-8182.  The examiner can normally be reached on Monday-Thursday from Monday to Thursday 8:00 AM to 4:30 PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ismail Shawki can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1990.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAZI HOSSAIN/
Examiner, Art Unit 2837

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837